DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 02-08-2022 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-08-2022.

Information Disclosure Statement
The information disclosure statement filed 10-24-20219 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Documents 1, 2, and 4 have been lined through because a copy of those documents has not been provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: B (p. 14, line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1a, 1b, 1c, 4 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “NIR” in the claims is being interpreted in view of the special definition provided in Applicant’s specification at page 13: “For the wavelength range of the ‘near infrared’ (abbreviated as NIR), there are different nomenclatures. Within the framework of this application, in accordance with DIN 5031 part 7 (January 1984), it is defined as the spectral range between 780 nm and 3000 nm.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the glass layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki ‘315 (US 5,790,315) in view of Ganz ‘947 (DE 102005044947 A1 - English language translation provided herewith and referenced herein).
Regarding claim 1, Fujinoki ‘315 teaches:
providing a cylindrical blank composed of glass, having a cylindrical outer surface which extends along a longitudinal axis of the blank over a length of the blank between a first end face and a second end face (column 10, lines 7-16; glass rod 1, Fig. 1)
forming a shear zone in the blank by softening a longitudinal section of the blank and subjecting it to a thermal-mechanical intermixing treatment (column 24, lines 1-56; molten zone 12, boundary area 13, Fig. 1)
moving the shear zone along the longitudinal axis of the blank (column 24, lines 38-42 and 49-56; direction 14, Fig. 1).
Fujinoki ‘315 is silent regarding using a thermal radiation dissipator that at least partially surrounds the shear zone, the lateral dimension of which in the direction of the longitudinal axis of the blank is greater than the shear zone and smaller than the length of the blank, the thermal radiation dissipator being moved synchronously with the shear zone along the longitudinal axis of the blank.  In analogous art of heating glass, Ganz ‘947 suggests heating a glass blank (9, Figs. 1, 2) to create a heated zone with burners (7, 8, Figs. 1, 2), at least partially surrounding the glass blank with a thermal radiation dissipator, a lateral dimension of which in the direction of a longitudinal axis of the blank is greater than the heated zone and smaller than a length of the blank (muffle tube 5, Figs. 1, 2), for the benefit of creating a homogeneous and uniform heating profile, reducing heat loss, and protecting the blank from contamination during processing (¶ [0016], [0017], [0044], [0045], [0053], [0054], [0063], [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujinoki ‘315 by using a thermal radiation dissipator that at least partially surrounds the shear zone, the lateral dimension of which in the direction of the 
In the combination of Fujinoki ‘315 and Ganz ‘947 as described above, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the thermal radiation dissipator synchronously with the shear zone along the longitudinal axis of the blank, since Fujinoki ‘315 moves the heat source to create the moving shear zone along the longitudinal axis of the blank.  Thus by moving the thermal radiation dissipator synchronously with the shear zone, the advantages of creating a homogeneous and uniform heating profile, reducing heat loss, and protecting the blank from contamination during processing, as suggested by Ganz ‘947, would be retained for the heat source and shear zone as it moves along the blank.
Regarding claim 2, Fujinoki ‘315 and Ganz ‘947 are silent regarding establishing a clearance between the thermal radiation dissipator and the cylindrical outer surface of the blank in the range of 15% to 80% of the diameter of the blank.  However, in Ganz ‘947 there is a clearance between the thermal radiation dissipator and the cylindrical outer surface of the blank (Figs. 1, 2).  Setting such a clearance would only require a change in size or shape of the thermal radiation dissipator, and it has been held that a mere change in size or shape of an element is generally within the ordinary skill in the art.  See MPEP 2144.04.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the teachings of Fujinoki ‘315 and Ganz ‘947 by select the size and shape of the thermal radiation dissipator in order to achieve the advantages suggested by Ganz ‘947 of creating a homogeneous and uniform heating profile, reducing heat loss, and protecting the blank from contamination during processing.
Regarding claim 3, Ganz ‘947 suggests the thermal radiation dissipator as described above, and further suggests the thermal radiation dissipator comprises a wall with a glass layer, facing the processing zone of the glass blank, composed of quartz glass that is transparent (¶ [0021], [0024], [0025], [0054], [0057], [0058]; base body 10, inner layer 11, insert 13, Figs. 1, 2).  While Ganz ‘947 does not specify the wavelength range of the transparency, however the transparent quartz layer, which a suggested thickness of 10 to 12 mm, appears to be substantially the same material as utilized in the instant invention.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transparent quartz glass layer suggested by Ganz ‘947 would have the same properties as the transparent quartz glass layer of the instant invention, including being transparent to infrared radiation from the NIR wavelength range.
Regarding claim 4, Ganz ‘947 suggests the thermal radiation dissipator as described above, and further suggests the thermal radiation dissipator comprises a layer composed of opaque quartz glass (¶ [0021], [0023], [0024], [0028], [0054], [0057]; base body 10, Figs. 1, 2) 
Regarding claim 5, Ganz ‘947 further suggests the layer composed of opaque quartz glass borders a glass layer or merges into a glass layer (¶ [0021], [0023]-[0025], [0028], [0054], [0057], [0058]; base body 10, inner layer 11, insert 13, Figs. 1, 2).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki ‘315 (US 5,790,315) in view of Ganz ‘947 (DE 102005044947 A1 - English language translation provided herewith and referenced herein), as evidenced by Heraeus ‘19 (Heraeus. “OM 100”. July 2019. [online] [retrieved 2022-03-10]. Retrieved from the Internet: <URL: .
Regarding claim 6, Ganz ‘947 suggests the opaque quartz glass as described above, but is silent regarding porosity of the quartz glass.  However, Ganz ‘947 suggests that the opaque quartz glass is made of “Rotosil” or “OM 100” from Heraeus Quartz Glass and has a high density, but a density less than pure quartz, wherein pure quartz has a density of about 2.65 g/cm3 (¶ [0024], [0028], [0054], [0057]).  Heraeus ’19 evidences that OM 100 has a porosity of <2.3% (“Physical Properties”, “Porosity < 2,3 %”), which overlaps the claimed range.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIN SNELTING/Primary Examiner, Art Unit 1741